Motion Granted and Abatement Order filed May 22, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00739-CV
                                   ____________

          KEN S. OGBONNIA d/b/a FIRST TEXAS ENERGY, Appellant

                                          V.

                       A T & T ADVERTISING, LP, Appellee


                On Appeal from the County Civil Court at Law No. 2
                              Harris County, Texas
                          Trial Court Cause No. 988333


                         ABATEMENT                ORDER

      On April 17, 2012, this court ordered appellant to obtain counsel to represent the
appellant-corporation, First Texas Energy Corporation, on or before May 14, 2012. On
May 14, 2012, appellant requested an additional sixty days to obtain counsel. The motion
is granted. Accordingly, we issue the following order.

      The appeal is ABATED, treated as a closed case, and removed from this court=s
active docket until July 23, 2012. The appeal will be reinstated on this court=s active


                                           1
docket at that time, or when counsel for appellant makes an appearance in this case,
whichever date is earlier. The court will also consider an appropriate motion to reinstate
the appeal filed by either party, or the court may reinstate the appeal on its own motion.
Appellant’s amended brief shall be due thirty days after the appeal is reinstated.



                                          PER CURIAM




                                             2